DICE, Judge.
*399The conviction is for driving while intoxicated; the punishment, 3 days in jail and a fine of $75.
The record shows that appellant and his sureties entered into the recognizance on appeal prior to the date notice of appeal was given.
A recognizance on appeal entered into before notice of appeal is given is insufficient to confer jurisdiction on this court. Clepper v. State, 164 Tex. Cr. R. 89, 297 S.W. 2d 172 and Thomas v. State, 165 Tex. Cr. R. 272, 306 S. W. 2d 714.
The appeal is dismissed.
Opinion approved by the Court.
McDonald, J., not participating.